This appeal was filed in this court June 26, 1911. Neither party has filed a brief, nor is there any excuse offered for their failure to do so. It is evident that the proceedings have been abandoned. The appeal should therefore be dismissed, for want of prosecution, under rule 7 of this court (20 Okla. viii, 95 Pac. vi). Streeter v. McCoy,34 Okla. 490, 126 P. 216; Streeter v. Huene, 34 Okla. 491,126 P. 216; Thompson v. Murray, 34 Okla. 521, 125 P. 1133;Reliable Ins. Co. v. Newcomber, 34 Okla. 759, 127 P. 260; M.,O.   G. Ry. Co. v. Johnson, 34 Okla. 816, 127 P. 386; FirstNat. Bank v. Baldwin, 34 Okla. 825, 127 P. 260; Snow v. Frye,34 Okla. 826, 127 P. 422.
By the Court: It is so ordered. *Page 133